Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-21-00134-CV

                               IN THE INTEREST OF A.L.B.

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA00106
                 Honorable Charles E. Montemayor, Associate Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. No costs of appeal are taxed against appellant.

       SIGNED August 11, 2021.


                                                _____________________________
                                                Liza A. Rodriguez, Justice